MR. CHIEF JUSTICE HASWELL
delivered the opinion of the Court.
On August 4, 1980, the defendant was stopped by a highway patrolman and issued citations for wasting natural resources and for failing to display a Montana driver’s license on demand. He was convicted of the two misdemeanors following a jury trial in the Justice Court of Rosebud County. He appealed to the District Court and, following a trial without a jury, was again convicted of the two offenses. This appeal follows.
Two issues are presented on appeal:
1. Whether section 61-5-116, MCA, requiring that a driver’s license be carried by the operator of a motor vehicle and that it be exhibited on demand, is constitutional; and,
2. Whether section 61-8-304, MCA, declaring that speed limits should be set by the attorney general in conformance with limits imposed by federal law, is constitutional.
Appellant challenges both statutes on a due process basis. He premises his argument upon the theory that the use of public highways by individuals in their vehicles and with their gasoline is a right. He contends that the police power of the State may not be exercised to regulate an individual’s use and control of his property in an attempt to provide for the general welfare and safety of the people of the State. Rather, he argues that only when an individual has in fact *72harmed another through irresponsible use of his property may the State exercise its police power. Appellant’s argument is without merit.
The United States Supreme Court in 1837 recognized that State and local government possess an inherent power to enact reasonable legislation for the health, safety, welfare, or morals of the public. Charles River Bridge v. Warren Bridge Co. (1837), 36 U.S. (11 Pet.) 420 L.Ed. 773. This Court has also recognized that such a police power exists even though the regulation may frequently be an infringement of individual rights. State v. Rathbone (1940), 100 Mont. 225, 241, 100 P.2d 86, 92. See also, State v. Penny (1910), 42 Mont. 118, 111 P. 727. Regulations that are formulated within the State’s police power will be presumed reasonable absent a clear showing to the contrary. Bettey v. City of Sidney (1927), 79 Mont. 314, 319, 257 P. 1007, 1009. Appellant has not met his burden of making such a showing.
Whether use of public highways has been held to be a right or a privilege, courts have consistently implied or expressly acknowledged the power of the State to require licensing procedures to be followed prior to use of the highways and have acknowledged the State’s power to properly regulate traffic on the highways. Mackey v. Montrym (1979), 443 U.S. 1, 99 S.Ct. 2612, 61 L.Ed.2d 321; Dixon v. Love (1977), 431 U.S. 105, 97 S.Ct. 1723, 52 L.ED.2d 172; Bell v. Burson (1971), 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90; Popp v. Motor Vehicle Department (1973), 211 Kan. 763, 508 P.2d 991; Robertson v. State ex rel. Lester (Okla. 1972), 501 P.2d 1099; Campbell v. State Dept. of Rev., Div. of Motor Vehicles (1971), 176 Colo. 202, 491 P.2d 1385, 60 A.L.R.3d 419; State v. Shak (1970), 51 Haw. 612, 680, 466 P.2d 422, cert. denied, 400 U.S. 930, 91 S.Ct. 191, 27 L.Ed.2d 190; Adams v. City of Pocatello (1966), 91 Idaho 99, 416 P.2d 46. See also, Annot., 6 A.L.R.3d 506; Anot., 86 A.L.R.3d 475.
We have previously recognized the power of the State *73to regulate licensing of drivers in the interests of public safety. Sedlacek v. Ahrens (1974), 165 Mont. 479, 483, 530 P.2d 424, 426. We have also recognized that the State’s exercise of police power in setting speed limits is in the best interests of the State’s economy and is in keeping with the national goals of conservation of gasoline and oil and of improved safety, Lee v. State (1981), 195 Mont. 1, 635 P.2d 1282, 1287, 39 St.Rep. 1729, cert. denied, 102 S.Ct. 2295, 73 L.Ed.2d 1300.
Appellant’s contentions fail.
Affirmed.
MR. JUSTICES HARRISON, SHEEHY, SHEA, MORRISON and WEBER concur.